Mr. Chief Justice Mulkey delivered the opinion of the Court: The People, on the application of the collector, recovered a judgment in the county court of Cook county, at its July term, 1885, against certain lots belonging to the appellants, Ida Law and others, who bring the case here for review. The judgment was for the back and forfeited taxes of 1873 to 1878, with the exception of the taxes of 1875. Up to and including the year 1879, these lots had all been assessed by a general description, or rather, descriptions, as one piece or single lot of land. In 1880, however, the lots, forty-five in number, were all assessed -separately, and the taxes for that year were so extended on the tax books, no notice being taken thereafter of the alleged back taxes until 1884, when the county clerk seems to have made an apportionment among the lots of the forfeited and back taxes, which, it is claimed, he had no power to do. In the view we take of the case it is not important to consider this question, as it is very clear the judgment will have to be .reversed on another ground. It appears that the taxes of 1880 not having; been paid, judgments were regularly obtained against the lots for the amounts assessed against them, respectively, and that they were all sold at the general tax sale of 1881, to satisfy said judgments and costs, to Asahel Gage, who paid the taxes on them for the years 1881 to 1883, inclusive, and the current taxes for IS84. For the years 1880 to 1883, inclusive, no back or forfeited taxes were extended against these lots. Without discussing any of the other questions presented by the record, we think it clear that when the State sells land in satisfaction of a tax judgment, it can not turn round and defeat the purchaser’s title by a re-sale, of the same land for taxes which were due and owing when the judgment was rendered and might have been included in it. A sale under such circumstances must be regarded as an abandonment of all back taxes. By these remarks' \ve do not w-isli to be understood as expressing any opinion as to whether the back taxes for which the judgment was rendered, would, under the circumstances shown, have been recoverable had no sale been made. For the reason stated the judgment will be reversed, and the application for judgment dismissed. Judgment reversed.